
	

113 HR 2793 IH: District of Columbia Financial Efficiency Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2793
		IN THE HOUSE OF REPRESENTATIVES
		
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to permit
		  the Government of the District of Columbia to determine the fiscal year for the
		  Government of the District of Columbia, to amend such Act to make local funds
		  of the District of Columbia available for use by the District at the beginning
		  of the District’s fiscal year at the rate of operations provided under the
		  local budget act for the fiscal year if neither the regular District of
		  Columbia appropriation bill nor a District of Columbia continuing resolution
		  for the year does not become law prior to the beginning of such fiscal year,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Financial
			 Efficiency Act of 2013.
		IFiscal and Budget
			 Efficiency
			101.Fiscal year for
			 District of ColumbiaSection
			 441(b) of the District of Columbia Home Rule Act (sec. 1–204.41, D.C. Official
			 Code) is amended to read as follows:
				
					(b)Authorization To
				establish fiscal year by Act of CouncilThe District may change
				the fiscal year of the District by an Act of the Council. If a change occurs,
				such fiscal year shall also constitute the budget and accounting
				year.
					.
			102.Availability of
			 District of Columbia local funds upon failure by Congress to enact local
			 budget
				(a)In
			 GeneralSubpart 1 of part D
			 of title IV of the District of Columbia Home Rule Act is amended by inserting
			 after section 446B the following new section:
					
						446C.Availability of Local Funds Upon Failure by Congress to
		  Enact Budget(a)Availability of Local
				Funds at Rate Established by Local Law if no Budget Enacted Prior to Beginning
				of District of Columbia Fiscal Year
								(1)In
				generalIf, as of the first
				day of a fiscal year of the District of Columbia (as established under section
				441), neither the regular District of Columbia appropriation bill for the
				fiscal year nor a District of Columbia continuing resolution for the fiscal
				year is in effect, there is appropriated, out of any moneys of the government
				of the District of Columbia not otherwise appropriated, and out of applicable
				corporate or other revenues, receipts, and funds, the amount provided for any
				project or activity for which funds are provided in the local budget act for
				such fiscal year.
								(2)Rate of
				fundingAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall be at the rate of operations provided for such project or activity under
				the local budget act for such fiscal year.
								(3)Termination of
				period of availabilityAn appropriation and funds made available
				or authority granted for a project or activity for a fiscal year pursuant to
				this section shall cease to be available—
									(A)during any period
				of the fiscal year in which a District of Columbia continuing resolution for
				the fiscal year is in effect; or
									(B)upon the enactment into law of the regular
				District of Columbia appropriation bill for such fiscal year.
									(b)Terms and
				ConditionsAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall be subject to the terms and conditions imposed with respect to the
				appropriation made and funds made available for the preceding fiscal year, or
				the authority granted for such project or activity under the applicable law in
				effect at the time.
							(c)Period of
				CoverageAn appropriation and funds made available or authority
				granted for a project or activity for a fiscal year pursuant to this section
				shall cover all obligations or expenditures incurred for such project or
				activity during the portion of such fiscal year for which this section applies
				to such project or activity.
							(d)Restrictions on
				Programs or Activities Subject to Other Appropriations ActsThis
				section shall not apply to a project or activity during any period of a fiscal
				year if any other provision of law (other than an authorization of
				appropriations)—
								(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period, or
								(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
								(e)Protection of
				Other ObligationsNothing in this section shall be construed to
				effect obligations of the government of the District of Columbia mandated by
				other law.
							(f)DefinitionsIn this section—
								(1)the term
				District of Columbia continuing resolution means, with respect to
				a fiscal year, any joint resolution making continuing appropriations for the
				fiscal year which includes continuing appropriations for the government of the
				District of Columbia and other activities chargeable in whole or in part
				against the revenues of the District;
								(2)the term
				local budget act means, with respect to a fiscal year, the act of
				the Council adopting the annual budget for the District of Columbia government
				for such fiscal year, as submitted by the Mayor to the President for
				transmission to Congress pursuant to section 446; and
								(3)the term regular District of Columbia
				appropriation bill means, with respect to a fiscal year, an annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for the fiscal year for the government of the District of
				Columbia and other activities chargeable in whole or in part against the
				revenues of the District.
								(g)Effective
				dateThis section shall apply with respect to fiscal year 2015
				and each succeeding fiscal
				year.
							.
				(b)Conforming
			 AmendmentSection 446 of such Act (sec. 1–204.46, D.C. Official
			 Code) is amended by inserting section 446C, after section
			 446B,.
				(c)Clerical
			 AmendmentThe table of contents of subpart 1 of part D of title
			 IV of the District of Columbia Home Rule Act is amended by inserting after the
			 item relating to section 446B the following:
					
						
							446C. Availability of local funds upon
				failure by Congress to enact
				budget.
						
						.
				IICompensation of
			 Chief Financial Officer
			201.Increase in
			 maximum compensation
				(a)Maximum
			 CompensationSection
			 424(b)(2)(E) of the District of Columbia Home Rule Act (sec. 1–204.24(b)(2)(E),
			 D.C. Official Code) is amended to read as follows:
					
						(E)PayThe Chief Financial Officer shall be paid
				at a rate such that the total amount of compensation paid during any calendar
				year does not exceed an amount equal to the limit on total pay which is
				applicable during the year under section 5307 of title 5, United States Code,
				to an employee described in section 5307(d) of such title.
						.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to pay periods beginning on or after the date of the enactment of this
			 Act.
				
